Citation Nr: 9907571	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  92-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

(The issue of entitlement to a total compensation rating 
based on individual unemployability is addressed in a 
separate decision under the same docket number.).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968 and from January 1973 to January 1975.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") from a March 1993 decision of the 
Board of Veterans' Appeals (the Board).  In the March 1993 
decision the Board denied the veteran's claim of entitlement 
to a disability rating greater than 50 percent for PTSD.  The 
Court remanded the matter to the Board for further 
consideration.  

The Board in April 1994 and July 1997 decisions remanded the 
case for further development.  The veteran now resides within 
the jurisdiction of the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Wichita, 
Kansas.

The July 1997 Board remand included the issue of entitlement 
to a total compensation rating based on individual 
unemployability that had been adjudicated by the M&ROC after 
the 1994 Board remand.  The veteran appealed the M&ROC 
determination and the issue was added to the pending appeal 
for an increased rating for PTSD.  This issue has been 
rendered moot by the Board's decision that follows on the 
increased rating issue.  However, the Board is required to 
provide reasons and bases for its determination; ZP v. Brown, 
8 Vet. App. 303 (1995), and such issue is addressed under 
separate cover as noted earlier. 


FINDINGS OF FACT

1.  The veteran filed a claim for entitlement to service 
connection for PTSD on August 14, 1990.

2.  The manifestations of PTSD since 1990 have resulted in 
marked impairment of thought and behavioral processes that 
have rendered the veteran demonstrably unable to obtain or 
retain employment, with total occupational and social 
impairment linked to PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD effective from 
August 14, 1990, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130; 
Diagnostic Code 9411, 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO in New Orleans, Louisiana received the veteran's 
initial claim of entitlement to service connection for PTSD 
on August 14, 1990.

The RO in May 1991 after review of service records and recent 
VA and private medical evaluations granted service connection 
for PTSD and assigned a 50 percent rating effective from 
August 14, 1990 under Diagnostic Code 9411 rating criteria 
then in effect.  Service connection for alcohol abuse was 
denied.  

The pertinent evidence briefly stated included a report of VA 
hospitalization in April 1991 for PTSD, chronic alcoholism 
and chronic depression.  The summary reported that the 
veteran was an unemployed certified public accountant and 
there was a limited mental status evaluation performed in 
connection during a psychiatric consultation.  

A contemporaneous private mental health clinic evaluation 
reported chronic PTSD and alcoholism and mental status 
showing anxious and depressed affect, relevant thought 
content and fair insight and judgment.  The veteran in May 
1992 disagreed with the initial rating of 50 percent 
asserting in essence being unable to work on account of his 
PTSD.  In his substantive appeal he asserted, in essence, 
that PTSD resulted in severe social and industrial 
impairment.  The record reflects that at that time service 
connection was also in effect for hypertension, rated as 20 
percent disabling, and left foot and left elbow disabilities, 
each rated as noncompensable.   

On a private psychiatric evaluation in August 1993 for 
disability determination purposes, the veteran reportedly had 
worked for several weeks in 1993 as an accountant.  The 
examiner stated the most troubling symptoms were those of 
PTSD, depression, alcoholism, panic attacks and agoraphobia.  
The veteran's mood was quite agitated, tense and quite 
troubled and his affect was constricted.  He was very 
tangential and circumstantial, though oriented with intact 
memory.  

The examiner opined that the veteran showed moderately severe 
to severe restriction of daily activities due to PTSD 
symptoms, decreased concentrating ability, panic attacks, and 
agoraphobia.  He was impaired to a severe degree in his 
ability to follow or comprehend complex instructions, perform 
complex or varied tasks and moderately severely impaired for 
simple or repetitive tasks.  The diagnoses included PTSD and 
major depression that were nowhere in remission. 

Pursuant to the Board remand in April 1994, the M&ROC 
requested records from the Social Security Administration 
(SSA), and obtained VA records showing hospitalization and 
outpatient treatment for various disorders from 1991 through 
1994 and contemporaneous private medical reports showing 
psychiatric evaluation in mid 1993, with PTSD, dysthymia, 
panic attacks and alcoholism among several reported 
diagnoses.  The veteran's VA vocational rehabilitation 
training file includes a September 1993 letter from SSA 
advising him of a favorable determination in his claim for 
disability benefits.  

A VA psychology assessment completed in 1995 showed that the 
veteran's profile was viewed as similar to persons diagnosed 
with PTSD and depression with substance abuse likely as well 
as other anxiety difficulties.  It was reported that testing 
in July 1994 was consistent with these results.

On a VA psychiatric examination in February 1995, the veteran 
reported being completely unemployed since late 1990.  The 
mental status examination showed normal orientation and 
memory, inability to make eye contact with the examiner, poor 
concentration, blunted affect and anxious mood.  The Axis I 
diagnosis was PTSD and an Axis II diagnosis was deferred.  
The examiner also reported a Global Assessment of Functioning 
Scale (GAF) score of 50 currently and for the past year.  An 
addendum in March 1995 reported no diagnosis for Axis II.

The report of VA hospitalization in March 1995 two days for 
acute pancreatitis.  The veteran's readmission for several 
days in April 1995 shows psychiatric diagnoses included 
psychotic disorder, PTSD, chronic, severe and major 
depression and alcohol dependence.  GAF scores of 25 current 
functioning and 40 for the past years were reported.  The 
veteran had been admitted paranoid and delusional with 
homicidal ideation, and was placed on an emergency court 
hold.  At discharge he was considered unable to work.  

The report of the veteran's readmission from April to October 
1996 shows on the multiaxial assessment Axis I psychiatric 
diagnoses were PTSD, bipolar disorder and alcohol dependence 
and a GAF score of 50 were reported.  He was hospitalized 
briefly twice in December 1996 and the summary of the second 
admission of one day shows psychiatric diagnoses of bipolar 
mood disorder, PTSD by history and alcohol dependence.  He 
was discharged against medical advice.  

Pursuant to the Board remand in July 1997, the M&ROC sent 
inquiries to the veteran and SSA to develop pertinent 
evidence.  After a second request to SSA in March 1998, that 
agency reported in April 1998 that the veteran's file had not 
been located.  



The M&ROC obtained VA medical records that included the 
reports of recent hospitalizations.  The veteran was an 
inpatient from May to June 1997 for bipolar affective 
disorder.  It was noted that a review of his chart confirmed 
the history of a severe manic illness with assaultive 
behavior and poor interval compliance with lithium.  The Axis 
I psychiatric diagnoses were alcohol dependency, bipolar 
affective disorder and "Depressed".  

The veteran was an inpatient from June to July 1997 after he 
had driven from another VA medical facility where he had been 
hospitalized since April 1997.  The multiaxial psychiatric 
assessment showed Axis I diagnoses of bipolar affective 
disorder, chronic, continuous alcohol abuse and dependence, 
PTSD symptoms and a GAF of 60.  He was readmitted in July 
1997 principally for treatment of a respiratory disorder but 
remained an inpatient until December 1997 principally for 
severe peripheral neuropathy secondary to diabetes mellitus 
and alcohol abuse.  PTSD was among the numerous diagnoses 
reported.

On a VA psychiatric examination completed in October 1997, 
the examiner reported that the veteran claims folder and 
clinical records at that facility were reviewed and with the 
interview were used to compile the report.  The examiner 
reported that the veteran's medical problems were numerous 
and included peripheral neuropathy secondary to diabetes 
mellitus and alcohol abuse, degenerative joint disease, 
chronic obstructive pulmonary disease, history of severe 
pancreatitis, hypertension, hyperlipidemia, and gout.  

The examiner noted an extensive past psychiatric history with 
numerous hospitalizations and symptoms over the years 
including symptoms of severe and chronic PTSD, depression and 
psychotic symptoms and he appeared to have had some manic 
episodes.   


The examiner noted the veteran's poor physical condition 
because of his various physical problems.  The veteran was 
also found to have severe, debilitating and chronic 
psychiatric symptoms on a daily basis, without remissions in 
his severe psychiatric illness.  The examiner opined that it 
was clear from the extent of the veteran's psychiatric 
problems in the past he was unemployable currently and into 
the foreseeable future, and that he had symptoms of chronic 
and severe PTSD.  The examiner opined that the veteran's 
psychotic symptoms appeared to be most severe when he was 
hypomanic or manic.  

On the mental status examination, the veteran's eye contact 
was poor, remote memory impaired, and affect extremely 
depressed and blunted.  He admitted to suspiciousness and 
paranoia, and showed impaired judgment and insight into his 
illness.  He showed no signs of a formal thought disorder and 
he denied suicidal or homicidal ideation.  

The examiner reported that the veteran also had symptoms of 
major depression, past history of manic episodes, psychotic 
thinking, panic attacks and anxiety, and that the onset was 
immediate because his nightmares had begun soon after his 
return from Vietnam.  The examiner went on to describe the 
veteran's impairment of thought processes and communication, 
inappropriate behavior, suicidal or homicidal thoughts or 
ideation, inability to maintain personal hygiene and other 
basic activities of daily living, impaired impulse control, 
panic attacks and sleep impairment.

The examiner stated that the veteran's GAF score currently 
and for the past year had not been over 30, his behavior was 
considerably influenced by delusions at times, he had serious 
impairment of communication and judgment, and had acted 
grossly inappropriate at times.  He had been unable to 
function in almost all areas.  He was unable to be employed 
at any profession and drank daily.  The multiaxial assessment 
showed Axis I diagnoses of chronic and severe PTSD, bipolar 
disorder currently in depressed phase, alcohol dependence and 
panic disorder with agoraphobia.  

The examiner opined that it was difficult to fully separate 
the effects of the veteran's alcohol dependence and abuse 
from the effects of his other mental disorders; however, he 
remained severely mentally incapacitated and had not had any 
alcohol since July 1997.  The main things incapacitating to 
him currently were PTSD, chronic and severe, and depressive 
symptoms.  The examiner opined that the veteran would have 
chronic and severe PTSD, whether or not he had abused alcohol 
over the years, and that he would have symptoms of panic 
disorder, agoraphobia, anxiety and depressive symptoms even 
if he did not have alcohol dependence.  

The examiner opined further that the veteran's case was a 
difficult one to provide a GAF score on service connected 
disabilities alone, and that at the present time, the veteran 
had symptoms of PTSD and depression from bipolar disorder 
that affected his GAF and disabled him.  Th examiner opined 
that often times people with severe and chronic PTSD such as 
the veteran have depressive symptoms that are caused by the 
PTSD.  The examiner stated that since the veteran had not 
been drinking for close to three months at the time of the 
examination, his alcohol dependence was not affecting his GAF 
score.  The examiner stated that the GAF score of 30 was 
based on his service connected disability and depression that 
was a direct result of the service connected disability.  Th 
examiner continued with a comprehensive outline of the 
veteran's symptoms of PTSD. 

General Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996 and both the old and new 
criteria are applicable to the veteran's appeal.  

A 10 percent evaluation under the old criteria was assigned 
where there was mild impairment of social and industrial 
adaptability.  A 30 percent evaluation under the old criteria 
was assigned where there was definite impairment of social 
and industrial adaptability.  A 50 percent evaluation was 
assigned upon a showing of considerable impairment of social 
and industrial adaptability.  A 70 percent evaluation was 
warranted for severe impairment of social and industrial 
adaptability.  

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Code 9400 (1996); effective prior to 
November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  


In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93), 59 Fed. 
Reg. 4752 (1994).  The Board is bound by such 
interpretations.  38 U.S.C.A. § 7104(c) (West 1991).

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

The revised rating criteria provide a 30 percent evaluation 
in the presence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.






A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Shipwash v. Brown, 8 Vet. App. 218 (1995); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed to the 
extent possible and that no further duty to assist exists 
with respect to the claim.  The veteran has been provided 
comprehensive evaluations in connection with the claim and 
other records have been obtained.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's PTSD.  
The Board has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board has 
not found any deficiency in the development completed by the 
M&ROC as a result of the two Board remands that could 
arguably be viewed as potentially prejudicial to the 
veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).  

Service connection is presently in effect for PTSD, which has 
been assigned a 50 percent evaluation from August 14, 1990, 
and this appeal has been active since the 1991 rating 
decision.  The schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996 and the Board remand in 1997 sought to have the claim 
considered under the version more favorable to the appellant 
as required by the holding in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  



However, the Court has recently held that the new criteria 
may not be applied prior to the effective date.  Rhodan v. 
West, 12 Vet. App. 55 (1998).  

The Board observes that the Court recently held that a claim 
such as the veteran's is properly framed as an appeal from 
the original rating rather than a claim for increase but that 
in either case the veteran is presumed to be seeking the 
maximum benefit allowed by law or regulations.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

The Board notes that although the decision herein included 
consideration of the Court's decision in Fenderson, the 
veteran has not been prejudiced by such discussion in view of 
the decision on the merits.  See for example Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  

Under the criteria in effect in 1990, a 50 percent evaluation 
was assigned upon a showing of considerable impairment of 
social and industrial adaptability based upon an assessment 
of the ability to maintain effective or favorable 
relationships with people and the effect of psychoneurotic 
symptoms on reliability, efficiency, flexibility levels.  

A 70 percent evaluation was warranted for severe impairment 
of social and industrial adaptability as demonstrated by 
psychoneurotic symptoms of such severity and persistence.  



A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders, Code 9411 (1996); effective prior to November 7, 
1996.  Each of the criteria for the 100 percent rating was 
held to be independent bases for the rating.  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

The Board observes that the previously relied on rating 
criteria did not contain bright lines of demarcation between 
the several incremental levels of disability.  The adjectival 
terms used in describing each level of impairment for the 
most part did not have clearly identified symptoms 
corresponding to "severe" or "considerable" impairment for 
example.  Considerable impairment necessary for a 50 percent 
rating was apparently to be construed as "rather large" 
impairment of social and industrial adaptability.  VAOPGCPREC 
9-93 (O.G.C. Prec. 9-93).

The criteria now applied are found in the General Rating 
Formula for Mental Disorders that provides for a 50 percent 
evaluation to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The current rating criteria offer a more explicit description 
of the characteristic symptom manifestations contemplated for 
the respective incremental levels of disability.  The 
construction would seem to suggest that each of the criteria 
might independently support a specific rating.  In any event 
the revised criteria may not be applied earlier than their 
effective date of November 7, 1996.  

A review of the record demonstrates that the current 50 
percent evaluation was assigned retroactive to 1990 in a 1991 
rating decision.  Over the course of this claim, the veteran 
has received several comprehensive VA psychiatric 
examinations and psychological testing and there is evidence 
of ongoing outpatient treatment and inpatient observation 
through 1997.  Historically, he has not had gainful 
employment since 1990 and SSA found him totally disabled on 
account of his disabilities in a 1993 decision effective from 
February 1993.  





From the information on file from SSA the veteran's 
psychiatric disability was obviously a significant factor in 
that determination.  A complicating factor in this case is 
the presence of coexisting psychiatric disorders, not all 
having been service-connected.

The probative evidence from 1990 shows that the veteran has 
not been gainfully employed for any significant period during 
the course of this appeal.  The early VA and a private report 
for disability assessment purposes noted PTSD and alcoholism 
and a brief attempt at employment in early 1993.  These 
evaluations are comprehensive and viewed collectively 
describe at least severe impairment linked to PTSD.  

Thereafter on a VA examination in early 1995 it was reported 
the veteran had not worked and a GAF score of 50 confirmed 
seriously impacting psychiatric symptoms in the context of 
personal life and employment.  The hospitalization that 
followed in early 1995 for psychiatric observation showed 
diagnoses of PTSD and severe and major depression with a GAF 
score of 25 for present functioning and 40 for the previous 
year that is indicative of deterioration in his mental health 
status.  Again, after an extended period of VA 
hospitalization in 1996, the GAF score reflected seriously 
impacting psychiatric symptoms.

In evaluating the disability in the framework in effect prior 
to the November 1996 changes, the Board must observe that the 
veteran was not employed gainfully and that the predominant 
disability appeared to be PTSD.  The rating criteria do not 
demand a mechanical application and construed liberally would 
appear to support a 100 percent schedular rating.  

There is no persuasive evidence that PTSD alone was not 
totally disabling.  The fact of coexisting psychiatric 
impairment is not overlooked but clearly there is no 
appreciable evidence that PTSD would have allowed the veteran 
to work.  

The more recent medical reports do not support any change in 
this conclusion.  The VA examiner in late 1997 was careful to 
evaluate the overall psychiatric disability picture and 
offered a plausible explanation in support of the conclusion 
that the veteran was unable to work primarily on account of 
PTSD symptoms that were found to include depression.  PTSD 
was described as severe and chronic and the examiner's 
elaboration of PTSD symptoms, which is not recounted here in 
detail, and a GAF score of 30 confirmed an inability to 
function in all areas including work. 

In reviewing the medical evidence of record, the Board is of 
the opinion that continuation of a 100 percent schedular 
evaluation for the veteran's PTSD is warranted under the new 
schedular criteria.  The veteran has not worked in several 
years principally because of the objective level of 
psychiatric impairment.  Moreover, a GAF score of 30 was 
reported, which reasonably correlates with the examiner's 
opinion of severe impairment in 1997.  

Overall, the veteran appears to have been unable to maintain 
more than minimal relationships and total impairment of 
social and industrial adaptability does appear to have been 
demonstrated in view of the recent and previous comprehensive 
psychiatric evaluations that have described an essentially 
consistent presentation.  These reports are given great 
probative weight in assessing the level of impairment, as 
they are the products of medical professionals in the field 
of psychiatry.  The 100 percent evaluation appears to be the 
appropriate evaluation since the original grant of service 
connection effective the date of the veteran's claim; namely, 
August 14, 1990.  

Such level of disablement is clearly shown to have persisted 
to the present in view of the veteran's PTSD symptoms as they 
impair ability to establish and maintain effective 
relationships.  The GAF score reflecting marked impairment 
from PTSD has been reported on recent examination.  Overall, 
impairment of thought processes or behavior that would 
produce total occupational or social impairment from PTSD has 
continued to be observed.  

In summary, a 100 percent schedular evaluation is warranted, 
as the veteran has been shown to have a level of symptoms, 
overall, that would correspond with inability to establish 
and maintain any appreciable work and interpersonal 
relationships.  These symptoms were more carefully explained 
on the recent VA examination, but there is a well-documented 
presentation of persistent symptoms over the time relevant to 
this appeal.  The presence of such symptoms on comprehensive 
psychiatric examinations the veteran has received are relied 
upon by the Board for the decision in favor of the highest 
rating of 100 percent effective from August 14, 1990.  
Mittleider v. West, 11 Vet. App. 181 (1998). 


ORDER

Entitlement to an initial 100 percent rating for PTSD is 
granted, subject to the regulations governing the payment of 
monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

- 18 -


- 1 -


